                       Case 1:19-cv-07772-ALC Document 33 Filed 11/12/19 Page 1 of 2




Florida Office                                  425 North Andrews Avenue                                       New York Office
                                                          Suite 2                                         J. Stanley Pottinger ‡
Bradley J. Edwards *◊ⱡ                          Fort Lauderdale, FL 33301
Seth M. Lehrman *†                              _________________________                                        † Admitted in California
                                                                                                      ◊ Admitted in District of Columbia
                                                  Telephone (954)524-2820
Brittany N. Henderson *◊                                                                                            * Admitted in Florida
                                                     Fax (954)524-2822                                          ‡ Admitted in New York
Matthew D. Weissing *ⱡ                                                                                ⱡ Board Certified Civil Trial Lawyer



                                                  November 12, 2019

       VIA ECF

       Honorable Andrew L. Carter
       Thurgood Marshall
       United States Courthouse
       40 Foley Square
       New York, NY 10007

                 Re:    Priscilla Doe v. Darren N. Indyke, et al., 1:19-cv-07772 (ALC)

       Dear Judge Carter:

              We represent Plaintiff Priscilla Doe in the above-captioned action. On November 12,
       2019, counsel for Defendants authored a letter to the Court requesting a two-week extension to
       answer, move or otherwise respond to Plaintiff’s Complaint, from November 15, 2019 to
       November 29, 2019. [DE 32].

              Plaintiff filed her complaint in this matter on August 20, 2019. On September 10, 2019,
       counsel for Defendants agreed to accept service of Plaintiff’s complaint on behalf of all
       Defendants thereby making Defendants’ respective responsive pleadings due on October 1,
       2019—twenty-one days later. At the request of Defendants, Plaintiff granted all Defendants an
       extension of time to respond to Plaintiff’s complaint through and including November 15, 2019,
       pending court approval of said agreement.

              Counsel for Defendants now seek an additional “two week extension of Defendants’ time
       to answer, move or otherwise respond to Plaintiff’s Complaint from November 15, 2019 to
       November 29, 2019” while representing that “[t]his is the first request for an extension of this
       deadline.” While it may be semantically true that this is the first request for an extension of this
       deadline that Defendants have made to this Court, it is certainly not the first request for extension
       nor the first extension as Plaintiff has already graciously provided Defendants with a forty-five
       (45) day extension to respond to her complaint.

              Pertinently, in seeking the additional fourteen (14) day extension, counsel for Defendants
       represented to Plaintiff that the need for further extension arises from Defendants’ intent to file a
       pleading in a Court in the United States Virgin Islands relating to the Estate of Jeffrey E. Epstein,
            Case 1:19-cv-07772-ALC Document 33 Filed 11/12/19 Page 2 of 2
November 12, 2019
Page 2

which will provide information on a “claims resolution program.” Plaintiff does not believe that
the use of any alternative dispute resolution mechanism should stay or modify the course of
litigation in this matter.

        Plaintiff intends to issue discovery and begin taking depositions as soon as permitted by
the Federal Rules of Civil Procedure and the local rules of this Court given the voluminous
discovery that is anticipated to occur in this case as it pertains to all Defendants. There is no
reason to provide Defendants with an additional fourteen (14) day extension as they have already
been provided with an additional forty-five (45) days to respond to Plaintiff’s Complaint. Being
that the basis for Defendants’ currently requested extension relates to alternative dispute
resolution mechanisms, Plaintiff respectfully requests that this Court deny Defendants’ request
and allow her case to proceed without further delay.

Respectfully Submitted,




Bradley J. Edwards
